Citation Nr: 1739203	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak


INTRODUCTION

The Veteran served on active duty from April 1994 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Phoenix, Arizona.  A transcript of the testimony offered at the hearing has been associated with the claims file.

In February 2015, this matter was last before the Board, at which time it was remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015, the Board remanded the matter to afford the Veteran a VA examination to ascertain the severity of the service-connected lumbar spine disability, as well as any associated neurological disabilities such as neuropathy.  In directing the examination, the Board specifically requested that EMG testing be performed.  

Following the Board's remand the Veteran was afforded a VA examination in March 2016.  A review of that examination report reflects that EMG testing was not done because the facility at which the VA examination was conducted did not have the equipment or capacity to do the EMG testing.  

The claim is once again remanded.  The Board directed that EMG testing be conducted.  Such testing was not conducted.   A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim is remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination in order to determine the current severity of her lumbar spine disability, and any associated neurologic condition(s).  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including neurological testing with an EMG test, and all clinical findings should be reported in detail.  Prior to scheduling the examination, the AOJ should ensure that the facility at which the examination is scheduled is equipped to perform EMG testing.  A complete rationale for any opinions expressed should be provided.

The examiner is asked to specifically address whether the Veteran has radiculopathy or any other neurologic abnormality of the lower extremities or feet in light of her reports of radiating pain down her legs and her reports of numbness of the feet.  Neurological testing, including an EMG, is requested. 

The examiner should note the Veteran's ranges of motion for her lumbar spine.  The examiner should also comment as to whether the Veteran's lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to her service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms, and if not feasible, this should be explained).

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use, and if so, such limitation should be noted, to the extent feasible, in terms of the degrees of additional limitation of motion due to pain on use or during flare-ups.  If not feasible, this should be explained.

The examiner should specifically address whether the Veteran's lumbar spine disability is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

The examiner should also address the effect of the Veteran's lumbar spine disability on her activities of daily living and occupational functioning.

2.  Then, readjudicate the Veteran's claim. If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




